Citation Nr: 1142716	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for major depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A March 2009 decision of the VA RO continued the 30 percent rating of the Veteran's service-connected major depression.  A June 2010 decision of the VA RO denied service connection for hypertension.

The Veteran presented testimony at an August 2011 hearing before the undersigned. A transcript of that hearing has been associated with the Veteran's claims file.

The issue of entitlement to an increased rating for major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current hypertension disability and his service-connected disabilities.





CONCLUSION OF LAW

Entitlement to service connection for hypertension is warranted.  38 U.S.C.A.        §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a hypertension disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

The Veteran raised the matter of entitlement to service connection for hypertension on both a direct basis and on a secondary basis to his service-connected disabilities.  As will be further discussed below, the Board is granting the Veteran's claim under the theory of secondary service connection.  As such, any consideration of the Veteran's claim on a direct basis is moot.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, a VA examiner diagnosed the Veteran with hypertension in May 2010.  The other medical evidence of record documents treatment for hypertension.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service-connected for a number of different disabilities, most pertinently chondromalacia of both knees and major depression secondary to such knee disability.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of a nexus between a service-connected disability and the current disability, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran received a VA examination in May 2010.  The examiner diagnosed the Veteran with hypertension, but noted that the medical literature does not indicate that pain is a risk factor or causative factor for hypertension.  Instead, the examiner noted that acute pain can cause a transient elevation of blood pressure.  The examiner noted that the risk factors for secondary hypertension include, in pertinent part, chronic use of non-steroid and inflammatory agents (NSAIDs) and antidepressants.  The examiner concluded that it was less likely than not that the Veteran's hypertension was secondary to the pain associated with a service-connected condition.

While there are no opinions of VA examiners specifically connecting the Veteran's hypertension to his service-connected disabilities, the Board notes that a May 2010 VA treatment record, among others, indicates that the Veteran takes antidepressant medication to treat his service-connected major depression.  An examination for VA purposes conducted in May 2009 states again that the Veteran takes an NSAID to treat pain associated with his service-connected knee condition.  Another VA treatment record from January 2010 states that the Veteran takes an NSAID.  The May 2010 examiner specifically noted that the use of such medications are risk factors for the development of secondary hypertension.

Further, the Board notes that a March 2010 treatment record states that the Veteran's hypertension "could be aggravated by his pain and anxiety/depression."  A January 2010 VA treatment record indicates that the Veteran's blood pressure is high and corresponds with his increased pain.  

The Board finds the Veteran's VA treatment records to be of greater probative weight than the May 2010 opinion of the VA examiner, which indicated that the use of NSAIDs and antidepressant medications are risk factors for the development of secondary hypertension, but does not address the evidence of record indicating that the Veteran indeed takes such medications.  Further, the Veteran's treating physicians have opined that the Veteran's blood pressure could be related to pain or depression.  Resolving the benefit of the doubt in favor of the Veteran, the Board affords these opinions with greater weight than the negative opinion of the May 2010 examiner.

The Board has also considered the lay contentions of the Veteran that his hypertension has been aggravated by the pain associated with his service-connected conditions.  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran in person at his August 2011 hearing, the Board finds the Veteran's report of his blood pressure readings being higher when he is in pain to be highly credible.  

The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected disabilities and his current hypertension disability, is satisfied.

The Board concludes that service connection for a hypertension disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim of entitlement to an increased rating for major depression, currently evaluated as 30 percent disabling.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran was last provided with a VA psychological examination in February 2009.  At the Veteran's August 2011 hearing before the undersigned, the Veteran described that his depression had worsened since the time of his last VA examination.

In light of the Veteran's assertion that the symptomatology has worsened and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the existing examination report of record is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's assertion of an increase in symptoms, an additional VA examination of the Veteran's major depression is necessary to accurately evaluate the severity of his disability throughout the period of appeal.

Further, the Veteran indicated at his August 2011 hearing before the undersigned that he received treatment at a VA outpatient clinic, and he provided the Board with a treatment record from August 2011 when the record was held open after his hearing.  The RO must attempt to obtain all such treatment records on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's psychiatric treatment records from the VA outpatient clinic associated with the Muskogee, Oklahoma VA Medical Center.  All efforts to obtain such VA records should be fully documented, and the VA facility must provide a negative response if such records are not available.

2.  Then, the RO should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected major depression.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the Veteran's service-connected major depression.  The examiner should describe the impact, if any, of the Veteran's major depression on his social and industrial functioning and indicate whether the Veteran's major depression renders him unemployable.  This opinion should specifically address the Veteran's August 2011 assertions that he "can't keep a job" because of his major depression.  

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


